                                          Case 3:18-cv-06155-JCS Document 104 Filed 06/02/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CANDIDO ZAYAS, et al.,                             Case No. 18-cv-6155-JCS
                                   7
                                                        Plaintiffs,                         Related Case No. 18-cv-4890-JCS
                                   8                                                        (Johnson)
                                                 v.                                         Related Case No. 18-cv-4857 JCS (Taylor)
                                   9
                                         SAN FRANCISCO SHERIFF'S                            ORDER GRANTING AMENDED
                                  10     DEPARTMENT, et al.,                                MOTION FOR PRELIMINARY
                                                                                            APPROVAL OF CLASS ACTION
                                  11                    Defendants.                         SETTLEMENT
                                  12                                                        Re: Dkt. No. 92, 98
Northern District of California
 United States District Court




                                  13          Plaintiffs’ Motion For Certification Of The Class; Appointment Of Class Counsel;
                                  14   Approval Of The Settlement Administrator; And, Preliminary Approval Of Class Action
                                  15   Settlement, Class Notice And Method Of Notice Distribution, dkt. no. 92 (“Motion”), came before

                                  16   the Court for hearing on April 23, 2021. At the Court’s request, the parties submitted revised

                                  17   materials following the hearing, in the form of an amended Motion. See dkt. no. 98 (“Amended

                                  18   Motion”). The Court requested further amendments and clarifications from the parties on May 10,

                                  19   2021. Dkt. No. 100. The Court has considered the terms set forth in the Further Amended

                                  20   Settlement Agreement, dkt. no. 98-1 (“Settlement Agreement”), the amended proposed Notice of

                                  21   Class Action Settlement (English), dkt. no. 101-1, and the other papers filed in support of the

                                  22   Motion and Amended Motion. See dkt. nos. 92 through 103. The Court concludes that the

                                  23   Settlement is sufficiently within the range of reasonableness to warrant the preliminary approval

                                  24   of the Settlement, certification of the Settlement Class, scheduling of the Fairness Hearing, and the

                                  25   mailing of notices to Class Members, as set forth below. Therefore, the Court GRANTS the

                                  26   Amended Motion subject to the modifications contained in Plaintiffs’ supplemental materials and
                                       DENIES the earlier Motion on the basis that it is moot.
                                  27
                                              IT IS HEREBY ORDERED:
                                  28
                                          Case 3:18-cv-06155-JCS Document 104 Filed 06/02/21 Page 2 of 7




                                   1          1. The Settlement Agreement is hereby preliminarily approved, subject to further

                                   2   considerations at the Fairness Hearing provided for below.

                                   3          Certification of the Settlement Class

                                   4          2. The Court finds that certification of the following class for purposes of settlement is

                                   5   appropriate: All inmates who were housed in San Francisco County Jail 4, located at 850 Bryant

                                   6   Street, who were housed in Housing Blocks A, B, or C, in a cell that was impacted by the sewage

                                   7   overflows which took place between January 3, 2017 and September 30, 2018. The Court further

                                   8   certifies the following three sub-classes. Sub-Class A members are defined as those Class

                                   9   Members who suffered direct sewage spills in their cells while housed in either Cell Block A, B or

                                  10   C at 850 Bryant Street, County Jail 4, during the operative period and who filed a grievance; Sub-

                                  11   Class B members are defined as those Class Members who suffered direct sewage spills in their

                                  12   cell while housed in either Cell Block A, B or C at 850 Bryant Street, County Jail 4, during the
Northern District of California
 United States District Court




                                  13   operative period, and who did not file a grievance; and Sub-Class C members are defined as those

                                  14   Class Members who suffered indirect sewage spills, meaning sewage spills at the jail which

                                  15   caused their cells to lose water or plumbing functions, while housed in either Cell Blocks A, B or

                                  16   C, at 850 Bryant Street, County Jail 4, during the operative period.

                                  17          3. The Court finds, for purposes of settlement, that the requirements of Rule 23(a) of the

                                  18   Federal Rules of Civil Procedure appear to be satisfied for the Class: (1) the Class is sufficiently

                                  19   numerous that joinder of all members is impracticable; (2) there are questions of law and fact

                                  20   common to the Class; (3) the claims or defenses of Plaintiffs are typical of the claims or defenses

                                  21   of the Class Members; and (4) Plaintiffs will fairly and adequately protect the interests of the

                                  22   Class Members.

                                  23          Fed. R. Civ. P. 23(a)

                                  24          Numerosity: Plaintiffs meet the criteria of Rule 23(a)(1) of the Federal Rules of Civil

                                  25   Procedure because there are approximately 74 class members in Sub-Class A; 1,798 class

                                  26   members in Sub-Class B, and 1,989 class members in Sub-Class C, making joinder impractical.

                                  27   Additionally, these class members are ascertainable through Defendants’ records.

                                  28          Common Questions: Plaintiffs meet the criteria of Rule 23(a)(2) because the Class claims
                                                                                         2
                                          Case 3:18-cv-06155-JCS Document 104 Filed 06/02/21 Page 3 of 7




                                   1   of the class representatives of their conditions of confinement turn upon answers to overarching

                                   2   common questions regarding Defendants’ policies and procedures that are capable of class wide

                                   3   resolution for settlement purposes. The Court finds that for settlement purposes, the common

                                   4   questions raised by the class representatives include: the timing, location, and cause of the sewage

                                   5   events and the jail’s policies and procedures in response to the sewage events, among others.

                                   6          Typicality: Plaintiffs meet the criteria of Rule 23(a)(3) for settlement purposes because the

                                   7   claims of the Class Representatives are typical of the claims of the Class in that their claims are

                                   8   based on the same sewage events and legal theories, and Plaintiffs were subject to and allege they

                                   9   were harmed by the same sewage events as other Class Members.

                                  10          Adequacy: Plaintiffs meet the criteria of Rule 23(a)(4) because the named Plaintiffs are

                                  11   adequate class representatives in that they do not have any conflicts with the class, are committed

                                  12   to representing the interests of the members of the class, and are represented by counsel with
Northern District of California
 United States District Court




                                  13   experience in mass actions and/or class actions.

                                  14          Fed. R. Civ. P. 23(b):

                                  15          The Court preliminary finds, for purposes of settlement only, that the requirements of Rule

                                  16   23(b)(3) of the Federal Rules of Civil Procedure are met because there are common questions of

                                  17   fact and law regarding Defendants’ policies and procedures, including those identified above

                                  18   regarding the sewage events, that in the context of a settlement, predominate over any individual

                                  19   issues. Moreover, a class action settlement is superior to other available methods for fair and

                                  20   efficient adjudication of the controversy because the injury suffered by each member of the Class,

                                  21   while meaningful on an individual basis, is not of such magnitude as to make the prosecution of

                                  22   individual actions against Defendants economically feasible, and the class action settlement device

                                  23   provides the benefits of single adjudication, economies of scale, and comprehensive supervision

                                  24   by a single court.

                                  25          4. For purposes of settlement, the Class is certified pursuant to Rules 23(a) and Rules

                                  26   23(b)(3) of the Federal Rules of Civil Procedures as a class action on behalf of the Class and

                                  27   subclasses defined in Paragraph 2 of this Order.

                                  28            5. The Court appoints Plaintiffs Candido Zayas, Ruben Soto, Alfredo Ruiz, Jose Poot,
                                                                                          3
                                          Case 3:18-cv-06155-JCS Document 104 Filed 06/02/21 Page 4 of 7




                                   1   Milton Leclaire, Nigel Henry, Ralph Dominguez, Matthew Brugman , Michael Brown, And

                                   2   Kishawn Norbert as class representatives for purposes of settlement. The Court appoints Yolanda

                                   3   Huang, Fulvio Çajina and Stanley Goff as class counsel, with Yolanda Huang as lead counsel for

                                   4   purposes of settlement.

                                   5          6. The Court appoints Greenfire Law PC as the Claims Administrator.

                                   6          7. The Court approves the Settlement Notices filed on May 21, 2021 (English) and May

                                   7   28, 2021 (Spanish).

                                   8          8. In connection with its preliminary approval of the Settlement, the Court is not approving

                                   9   the payment of a “service award” to class members as none has been requested.

                                  10          Form and Timing of Notice

                                  11          9. Not later than June 16, 2021, the Claims Administrator shall mail the English and

                                  12   Spanish language Settlement Notice, substantially in the form filed with this Court on May 21,
Northern District of California
 United States District Court




                                  13   2021 (English) and May 28, 2021 (Spanish), to be mailed first-class, postage pre-paid, to all Class

                                  14   Members through the notice procedures described in the Settlement Agreement along with an

                                  15   individualized letter indicating the approximate amount of each class member’s award.

                                  16          10. Not later than August 20, 2021, Class Counsel shall serve and file a sworn statement

                                  17   from the Claims Administrator attesting to compliance with the service of the Settlement Notices,

                                  18   as set forth above. The cost of giving notice to the Class Members as specified in this Order shall

                                  19   be paid for as set forth in the Settlement Agreement.

                                  20          11. The Court finds that the notice to be provided as set forth in this Order is the best

                                  21   means of providing notice to the Class Members, is practicable under the circumstances and, when

                                  22   completed, shall constitute due and sufficient notice of the Settlement and the Fairness Hearing to

                                  23   all persons affected by and/or entitled to participate in the Settlement or the Fairness Hearing, in

                                  24   full compliance with the requirements of due process and the Federal Rules of Civil Procedure.

                                  25          Ability of Class Members to Opt-out of the Settlement, Object to the Settlement,

                                  26   and/or Dispute Their Individual Payment

                                  27          12. All Class Members who wish to exclude themselves from the Settlement Class must

                                  28   follow the procedures set forth in the Class Notice. Class Members shall have until August 9,
                                                                                         4
                                          Case 3:18-cv-06155-JCS Document 104 Filed 06/02/21 Page 5 of 7




                                   1   2021 to send any objections or requests for exclusion to the Claims Administrator. Not later than

                                   2   August 20, 2021, Class Counsel shall file a sworn statement by the Claims Administrator setting

                                   3   forth the names and addresses of each member of the Class who elected to exclude themselves

                                   4   from the Settlement.

                                   5            13. Any Class Member who does not properly and timely exclude themselves from the

                                   6   Settlement shall be included in the Class and, if the Settlement is approved and becomes effective,

                                   7   shall be bound by all the terms and provisions of the Settlement Agreement, including but not

                                   8   limited to the Release of Claims described therein, whether or not such person shall have objected

                                   9   to the Settlement and whether or not such person participates in the settlement fund or the other

                                  10   benefits to the Class to be provided under the Settlement Agreement.

                                  11            14. All Class Members who wish to dispute their individual payments (i.e. the number of

                                  12   sewage events they experienced and whether or not they submitted a grievance regarding the
Northern District of California
 United States District Court




                                  13   same) must follow the procedures set forth in the Class Notice.

                                  14            Fairness Hearing

                                  15            15. A hearing (the “Fairness Hearing”) shall take place before this Court, via Zoom, on

                                  16   September 3, 2021 at 9:30 a.m., to determine:

                                  17            a. Whether the Court should permanently certify the Class for settlement purposes and

                                  18   whether the Plaintiffs and Class Counsel have adequately represented the Class;

                                  19            b. Whether the Settlement, on the terms and conditions provided for in the Settlement

                                  20   Agreement, should be finally approved by the Court as fair, reasonable and adequate;

                                  21            c. Whether the Court should enter Judgment consistent with the terms of the final approval

                                  22   order;

                                  23            d. Whether the application for attorneys’ fees and expenses to be submitted by Class

                                  24   Counsel should be approved; and

                                  25            e. Such other matters as the Court may deem necessary or appropriate. The Court may

                                  26   finally approve the Settlement at or after the Fairness Hearing with any modifications agreed to by

                                  27   the Parties and without further notice to the Class Members.

                                  28            16. Class Counsel shall serve and file their application for attorneys’ fees and costs by not
                                                                                          5
                                          Case 3:18-cv-06155-JCS Document 104 Filed 06/02/21 Page 6 of 7




                                   1   later than July 19, 2021.

                                   2          17. Any Class Member who has not requested to be excluded from the Settlement, and any

                                   3   other interested person, may appear at the Fairness Hearing in person or by counsel and be heard,

                                   4   to the extent allowed by the Court, either in support of or in opposition to the matters to be

                                   5   considered at the Fairness Hearing.

                                   6          18. Any responses to any written objections to the Settlement and any other matter in

                                   7   support of the Settlement shall be filed with the Court not later than August 20, 2021.

                                   8          19. Any documents filed with the Court must also be served on opposing counsel in this

                                   9   case and the related cases, either by hand delivery or by first class mail.

                                  10          ***

                                  11          Accordingly, the Court sets the following schedule:

                                  12   June 16, 2021: Mailing of class notices including individualized settlement amount estimates;
Northern District of California
 United States District Court




                                  13   June 25, 2021: Defendants’ counsel provides all counsel with the Restitution Demands;

                                  14   July 9, 2021: Deadline for class members to challenge Claims Administrator’s determinations

                                  15   regarding class membership and settlement amounts;

                                  16   July 19, 2021: Deadline to file Plaintiffs’ Motion for Attorney’s Fees and Costs on the Settlement

                                  17   and Motion for Final Approval of Settlement;

                                  18   August 9, 2021: Deadline for class members to file and submit objections to the settlement or

                                  19   requests for exclusion;

                                  20   August 20, 2021: Deadline to file responses to objections and declaration by Claims

                                  21   Administrator that includes a) a list of persons who made timely and proper requests for exclusion;

                                  22   and b) Proof of Class Notice.

                                  23   September 3, 2021: Fairness hearing

                                  24   30 calendar days after Court’s final approval: Defendants’ tender of net settlement payment;

                                  25   60 calendar days after Court’s final approval: First-round distribution of settlement checks;

                                  26   330 calendar days after Court’s final approval: Deadline for Class Members to cash first-round

                                  27   distribution checks;

                                  28   390 calendar days after Court’s final approval: Second round distribution of settlement checks;
                                                                                          6
                                          Case 3:18-cv-06155-JCS Document 104 Filed 06/02/21 Page 7 of 7




                                   1   660 calendar days after Court’s final approval: Deadline for Class Members to cash second-

                                   2   round distribution checks.

                                   3   720 calendar days after Court’s final approval: Deadline for Cy Pres award if unclaimed

                                   4   funds remain.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: June 2, 2021

                                   8                                               ______________________________________
                                                                                   JOSEPH C. SPERO
                                   9                                               Chief Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    7
